

 S1603 ENR: Gun Lake Trust Land Reaffirmation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1603IN THE SENATE OF THE UNITED STATESAN ACTTo reaffirm that certain land has been taken into trust for the benefit of the
			 Match-E-Be-Nash-She-Wish Band of Pottawatami Indians, and for other
			 purposes.1.Short titleThis Act may be cited as the Gun Lake Trust Land Reaffirmation Act.2.Reaffirmation of Indian trust land(a)In
			 generalThe land taken into trust by the United States for the
			 benefit of the Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians and
			 described in the final Notice of Determination of the Department of the
			 Interior (70 Fed. Reg. 25596 (May 13, 2005)) is reaffirmed as
			 trust land, and the actions of the Secretary of the Interior in taking
			 that
			 land into trust are ratified and confirmed.(b)No
			 claimsNotwithstanding any other provision of law, an action
			 (including an action pending in a Federal court as of the date of
			 enactment of
			 this Act) relating to the land described in subsection (a) shall not be
			 filed
			 or maintained in a Federal court and shall be promptly dismissed.(c)Retention of
			 future rightsNothing in this Act alters or diminishes the right
			 of the Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians from seeking
			 to
			 have any additional land taken into trust by the United States for the
			 benefit
			 of the Band.Speaker of the House of RepresentativesVice President of the United States and President of the Senate